Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art GUMBRECHT in US 20160047832 in view of DOHALE in US 20170327867 fail to teach or reasonably suggest of the device as instantly claimed with all of the claimed parts, and more specifically with the waste chamber being a non-convoluted channel including a first portion and a second portion, the first portion and the second portion having different dimensions in the first direction.
	Upon further search, the closest prior art was found to be JEBRAIL in US 20200061621, using the earliest filing date. JEBRAIL teaches of the non convoluted waste channel having two sections which differ in dimension from eachother(See Figure 9, item 621, paragraph 0053), but does not teach all of the other required claim limitations with respect to spacing of the extraction chamber, collector, and inlet/outlets.

    PNG
    media_image1.png
    507
    726
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344. The examiner can normally be reached 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797